Case: 20-60830       Document: 00516181318            Page: 1      Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                            January 26, 2022
                                     No. 20-60830                             Lyle W. Cayce
                                   Summary Calendar                                Clerk


   Jasvir Singh,

                                                                               Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 029 489 843


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jasvir Singh, a native and citizen of India, unlawfully entered the
   United States in 1989. He petitions for review of an order of the Board of
   Immigration Appeals (“BIA”) denying his motion to reopen the in absentia
   deportation proceedings. Singh avers that the BIA abused its discretion in



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60830      Document: 00516181318          Page: 2    Date Filed: 01/26/2022




                                    No. 20-60830


   denying his motion to reopen based on its finding of no changed country con-
   ditions. Singh further posits that the BIA abused its discretion in refusing to
   apply equitable tolling to his motion to reopen based on his claims of ineffec-
   tive assistance of counsel (“IAC”). “This [c]ourt reviews the denial of a
   motion to reopen under a highly deferential abuse-of-discretion standard.”
   Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014) (internal quo-
   tation marks and citation omitted).
          “Showing changed country conditions requires making a meaningful
   comparison between the conditions at the time of the removal hearing and
   the conditions at the time the alien filed [his] motion to reopen.” Nunez v.
   Sessions, 882 F.3d 499, 508 (5th Cir. 2018). Neither Singh’s motion to re-
   open before the BIA nor his brief provides any meaningful comparison of
   country conditions since his 1989 in absentia deportation order. Though
   Singh contends that the reports in Exhibit F attached to his motion to reopen
   address “the country conditions in place over a historical period[,] including
   1989,” those reports show that conditions for Sikhs in India have generally
   improved since he was ordered deported. The BIA did not abuse its discre-
   tion in refusing to reopen Singh’s deportation proceedings based on changed
   country conditions. See Barrios-Cantarero, 772 F.3d at 1021.
          Singh also urges that the BIA did not perform a meaningful analysis of
   his evidence of changed country conditions. That theory is not supported by
   the record. The BIA specifically referred to Exhibit F when concluding that
   Singh had failed to demonstrate changed country conditions. The BIA also
   acknowledged that the new materials in Exhibit F showed “evidence of prob-
   lems that Sikhs face in India, particularly in the Punjab region, and that there
   had been an upswing in Khalistan-related terrorism in recent years.” None-
   theless, the BIA concluded that there was “no evidence of the conditions for
   Sikhs, or anyone else similarly situated to [Singh], at the time of his 1989 in
   absentia proceeding.”



                                          2
Case: 20-60830      Document: 00516181318          Page: 3    Date Filed: 01/26/2022




                                    No. 20-60830


          The BIA is not required to “write an exegesis on every contention.
   What is required is merely that it consider the issues raised, and announce its
   decision in terms sufficient to enable a reviewing court to perceive that it has
   heard and thought and not merely reacted.” Efe v. Ashcroft, 293 F.3d 899,
   908 (5th Cir. 2002) (internal quotation marks and citation omitted). The
   BIA’s consideration of Singh’s Exhibit F was sufficient.
          Singh claims that the BIA abused its discretion in refusing to apply
   equitable tolling to his motion to reopen because he failed to pursue his claim
   of IAC with due diligence. According to Singh, the BIA’s decision to impose
   a due-diligence requirement on his motion to reopen contradicts Rodriguez-
   Manzano v. Holder, 666 F.3d 948 (5th Cir. 2012).
          This court noted in Rodriguez-Manzano “[C]urrent regulations that
   impose timing requirements on motions to reopen do not apply to motions to
   reopen deportation proceedings that commenced before 1992.” Id. at 954.
   Because the BIA in Rodriguez-Manzano considered the petitioner’s due dili-
   gence in pursuing his claim of IAC, the BIA had imposed what was, in effect,
   “a timing limitation on motions to reopen pre-1992 deportation proceed-
   ings.” Id.
          But Singh conceded before the BIA that his motion to reopen was sub-
   ject to the time and number limitations of 8 U.S.C. § 1229a(c)(7), so he did
   not “fairly present” the issue to the BIA. Omari v. Holder, 562 F.3d 314, 321
   (5th Cir. 2009). This court therefore lacks jurisdiction to consider his due-
   diligence argument. See 8 U.S.C. § 1252(d)(1).
          The petition for review is DENIED in part and DISMISSED in
   part for want of jurisdiction.




                                          3